NO. 12-15-00235-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §    APPEAL FROM THE
IN THE INTEREST OF M. L. W.,
                                                          §    COUNTY COURT AT LAW
A CHILD
                                                          §    NACOGDOCHES COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant filed a pro se notice of appeal by which she purports to appeal an order
terminating her parental rights to M.L.W. Appellant states in her notice of appeal that the order
was “entered” on September 9, 2015. However, the information received in this appeal does not
show that an order of termination has been signed.
         On September 21, 2015, this court notified Appellant that the information received in this
appeal does not include a final judgment or other appealable order. Therefore, the record does
not show that this court has jurisdiction of the appeal. Appellant was further notified that the
appeal would be dismissed if the information received in the appeal was not amended on or
before October 1, 2015, to show the jurisdiction of this court.
         The October 1 deadline has now passed, and we have not received a final judgment or
other appealable order in this appeal.              Accordingly, the appeal is dismissed for want of
jurisdiction. See TEX. R. APP. P. 37.2, 42.3, 44.3.
Opinion delivered October 7, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 7, 2015


                                        NO. 12-15-00235-CV


                        IN THE INTEREST OF M. L. W., A CHILD,


                              Appeal from the County Court at Law
                    of Nacogdoches County, Texas (Tr.Ct.No. AD1400168)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.